DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks and amendments with respect to each of the objections and indefiniteness rejections have been fully considered.  All issues are resolved in view of the amendments and the application is in condition for allowance for at least the reasons identified in the prior Office Action dated 30 July 2021.  The amendments are supported by the original disclosure and do not introduce new matter.
The prior art neither teaches nor fairly well suggests a method for tracking the position of a capsule endoscope including (1) performing, by a communication unit included in an apparatus for tracking the position of the capsule endoscope, communication with the capsule endoscope from when the capsule endoscope is inserted through an oral cavity of a testee, (2) receiving, by the communication unit, a current image captured by the capsule endoscope; (3) obtaining, by an imaging analyzing unit including in the apparatus, a transition time from a metadata of the current image received by the communication unit; (4) determining, by the image analyzing unit, whether the current image corresponds to a gastrointestinal (GI) tract junction of the testee by applying the current image to a classification model which is learned by a machine-learning algorithm based on images for GI tract junctions received from a plurality of terminals; (5) determining, by the image analyzing unit, a position of the capsule endoscope based on the obtained transition time and whether the current image corresponds to the GI tract junction; (6) determining, by an image information providing unit included in the apparatus, a retention of the capsule endoscope based on the obtained transition time and the determined position of the capsule endoscope; (7) providing, by the image information providing unit, an alarm when it is determined that the capsule endoscope is retained, in combination with each of the other limitations recited in independent claim 1.
The prior art neither teaches nor fairly well suggests an apparatus for tracking the position of a capsule endoscope including (1) a communication unit configured to perform communication with the capsule endoscope from when the capsule endoscope is inserted through an oral cavity of a testee and receive a current image captured by the capsule endoscope; (2) an image analyzing unit configured to obtain a transition time from a metadata of the current image received by the communication unit, determine whether the current image corresponds to a gastrointestinal tract junction of the testee, by applying the current image to a classification model learned by a machine-learning algorithm based on images for GI tract junctions received from a plurality of terminals, determine a position of the capsule endoscope based on the obtained transition time and whether the current image corresponds to the GI tract junction of the testee; (3) an image information providing unit configured to determine a retention of the capsule endoscope based on the obtained transition time and the determined positon of the capsule endoscope and provide an alarm when it is determined that the capsule endoscope is retained, and further wherein the image analyzing unit determines that the capsule endoscope is retained when the transition time exceeds a predetermined threshold time for each gastrointestinal tract based on the position and the metadata stores a capturing time of the current image from when the capsule endoscope is inserted through the oral cavity of the testee, in combination with each of the other features recited in independent claim 10.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form PTOL-892.  Tichy ‘079 discusses means for mitigating a capsule endoscope “becoming stuck in the gastrointestinal tract,” as in [0032], inclusive of junctions such as the pyloric orifice, but does not disclose detecting whether the capsule is retained at those junctions, let alone the manner in which retention is determined as claimed.  Nishino ‘931 discloses detecting passage of a capsule endoscope through various gastrointestinal junctions, such as the pylorus, but does not detail detecting whether the capsule is retained or otherwise prevented from passing through those junctions.  Shiratani ‘930 discusses use of machine learning algorithms to identify various gastrointestinal junctions consistent with those noted in the instant application; however, there is no suggestion of detecting whether the capsule endoscope is retained within one of those junctions.  Taniguchi ‘435 discusses assessing time periods associated with image capture of a capsule endoscope as it traverses the gastrointestinal tract and uses a reference time as the time of swallowing, along with reference to passage through other GI junctions, as in [0172], [0179], for example.  Trollsas et al. assess travel times between various junctions of the GI tract, with reference to the time from which the capsule endoscope is swallowed, as in at least [0017].
Considering the prior art collectively, there is no teaching or fair suggestion that the combination of features recited in either of independent claims 1 or 10 is obvious, as noted above. Specifically, there are no teachings associated with determining or otherwise detecting a retention status (or any impeded trajectory) of a capsule endoscope at a GI tract junction and providing an associated alarm or warning of this status.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793